Title: John Adams to Abigail Adams, 28 November 1793
From: Adams, John
To: Adams, Abigail


My Dearest Friend
Col Smiths Cottage, near New York Nov. 28 1793
I arrived here Yesterday, and had the Pleasure to dine with our Children and The Baron: All are very well and send their Duty. Charles is well, fat and handsome, and persists in the Line of Conduct which We so much approved. His Business increases & he will do well.
Accounts from Philadelphia continue to be favourable. Mr Otis has written for his Family to come on, as Mrs Smith informs me. if so I shall be at no loss.
Mr Genet has made a curious Attack upon Mr Jay and Mr King which you will see in the Papers. My Duty to Mother, Love to Brothers Sisters Cousins, particularly Louisa. I go on towards Philadelphia to day. yours
J. A.
